UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLYREPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to ENB Financial Corp (Exact name of registrant as specified in its charter) Pennsylvania 000-53297 51-0661129 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No) 31 E. Main St., Ephrata, PA 17522-0457 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (717) 733-4181 Former name, former address, and former fiscal year, if changed since last report Not Applicable Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Date File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files.) Yes xNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated filer o Accelerated filer o Non-accelerated filer o (Do not check if a smaller reporting company) Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YesoNo x APPLICABLE ONLY TO CORPORATE ISSUERS: Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date.As of November 7, 2011,the registrant had 2,859,035 shares of $0.20 (par) Common Stock outstanding. ENB FINANCIAL CORP INDEX TO FORM 10-Q September 30, 2011 Part I – FINANCIAL INFORMATION Item 1. Financial Statements Consolidated Balance Sheets at September 30, 2011 and 2010 and December 31, 2010 (Unaudited) 3 Consolidated Statements of Income for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 4 Consolidated Statements of Comprehensive Income for the Three and Nine Months Ended September 30, 2011 and 2010 (Unaudited) 5 Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2011 and 2010 (Unaudited) 6 Notes to the Unaudited Consolidated Interim Financial Statements 7-26 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 27-59 Item 3. Quantitative and Qualitative Disclosures about Market Risk 60-63 Item 4. Controls and Procedures 63 Item 4T. Controls and Procedures 63 Part II – OTHER INFORMATION 64 Item 1. Legal Proceedings 64 Item 1A. Risk Factors 64 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 64 Item 3. Defaults Upon Senior Securities 64 Item 4. (Removed and Reserved) 64 Item 5. Other Information 64 Item 6. Exhibits 65 SIGNATURE PAGE 66 EXHIBIT INDEX 67 2 Index PART I.FINANCIAL INFORMATION Item 1.Financial Statements ENB Financial Corp Consolidated Balance Sheets (Unaudited) September 30, December 31, September 30, (Dollars in thousands, except share data) $ $ $ ASSETS Cash and due from banks Intererest-bearing deposits in other banks Federal funds sold — Total cash and cash equivalents Securities available for sale (at fair value) Loans held for sale Loans (net of unearned income) Less: Allowance for loan losses Net loans Premises and equipment, net Regulatory stock Bank owned life insurance Other assets Total assets LIABILITIES AND STOCKHOLDERS’ EQUITY Liabilities: Deposits: Noninterest-bearing Interest-bearing Total deposits Long-term debt Other liabilities Total liabilities Stockholders’ equity: Common stock, par value $0.20; Shares:Authorized 12,000,000 Issued 2,869,557 and Outstanding 2,859,035 (Issued 2,869,557 and Outstanding 2,856,039 as of 12-31-10) (Issued 2,869,557 and Outstanding 2,852,869 as of 9-30-10) Capital surplus Retained earnings Accumulated other comprehensive income, net of tax Less: Treasury stock shares at cost 10,522 (13,518 shares as of 12-31-10 and 16,688 shares as of 9-30-10) Total stockholders’ equity Total liabilities and stockholders’ equity See Notes to the Unaudited Consolidated Interim Financial Statements 3 Index ENB Financial Corp Consolidated Statements of Income (Unaudited) Periods Ended September 30, 2011 and 2010 Three Months Nine Months (Dollars in thousands, except share data) $ Interest and dividend income: Interest and fees on loans Interest on securities available for sale Taxable Tax-exempt Interest on federal funds sold 11 6 29 10 Dividend income 28 37 94 Total interest and dividend income Interest expense: Interest on deposits Interest on long-term debt Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Other income: Trust and investment services income Service fees Commissions Gains on securities transactions, net Impairment losses on securities: Impairment losses on investment securities ) Non-credit related losses on securities not expected to be sold in other comprehensive income before tax Net impairment losses on investment securities ) Gains on sale of mortgages 28 55 Losses on sale of loans — — ) — Earnings on bank owned life insurance Other Income 88 56 Total other income Operating expenses: Salaries and employee benefits Occupancy Equipment Advertising & marketing 74 84 Computer software & data processing Bank shares tax Professional services FDIC Insurance 88 Other Expense Total operating expenses Income before income taxes Provision for federal income taxes Net income Earnings per share of common stock Cash dividends paid per share Weighted average shares outstanding See Notes to the Unaudited Consolidated Interim Financial Statements 4 Index ENB Financial Corp Consolidated Statements of Comprehensive Income(Unaudited) Three and Nine Months Ended September 30, 2011 and 2010 Three Months Nine Months (Dollars in thousands) $ Net income Other comprehensive income arising during the period Reclassification adjustment for gains realized in income ) Reclassification adjustment for other-than-temporary impairment losses realized in income 81 Other comprehensive income before tax Income taxes related to comprehensive income Other comprehensive income Comprehensive income 5 Index ENB Financial Corp CONSOLIDATED STATEMENTS OF CASH FLOWS (DOLLARS IN THOUSANDS) Nine Months Ended September 30, $ $ Cash flows from operating activities: Net income Adjustments to reconcile net income to net cash provided by operating activities: Net amortization of securities and loan fees Increase in interest receivable ) ) Decrease in interest payable ) ) Provision for loan losses Gains on securities transactions ) ) Impairment losses on securities Losses on the sale of student loans — Gains on sale of mortgages ) ) Loans originated for sale ) ) Proceeds from sales of loans Earnings on bank-owned life insurance ) ) Losses on sale of other real estate owned — 58 Depreciation of premises and equipment and amortization of software Deferred income tax ) ) Decrease in federal deposit insurance Other assets and other liabilities, net ) ) Net cash provided by operating activities Cash flows from investing activities: Securities available for sale: Proceeds from maturities, calls, and repayments Proceeds from sales Purchases ) ) Proceeds from sale of other real estate owned — Redemptions of regulatory bank stock — Purchase of bank-owned life insurance ) ) Proceeds from sale of student loans — Net (increase) decrease in loans ) Purchases of premises and equipment ) ) Purchase of computer software ) ) Net cash used in investing activities ) ) Cash flows from financing activities: Net increase in demand, NOW, and savings accounts Net (decrease)/increase in time deposits ) Proceeds from long-term debt Repayments of long-term debt ) ) Dividends paid ) ) Treasury stock sold Treasury stock purchased ) — Net cash provided by financing activities Increase in cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period Supplemental disclosures of cash flow information: Interest paid Income taxes paid Supplemental disclosure of non-cash investing and financing activities: Net transfer of other real estate owned held for sale from loans — Fair value adjustments for securities available for sale See Notes to the Unaudited Consolidated Interim Financial Statements 6 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 1.Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with U.S. generally accepted accounting principles for interim financial information and to general practices within the banking industry.Accordingly, they do not include all of the information and footnotes required by generally accepted accounting principles for complete financial statements.In the opinion of management, all significant adjustments considered necessary for fair presentation have been included.Certain items previously reported have been reclassified to conform to the current period’s reporting format.Such reclassifications did not affect net income or stockholders’ equity. ENB Financial Corp (“the Corporation”) is the bank holding company for Ephrata National Bank (the “Bank”), which is a wholly-owned subsidiary of ENB Financial Corp.This Form 10-Q, for the third quarter of 2011, is reporting on the results of operations and financial condition of ENB Financial Corp. Operating results for the three and nine months ended September 30, 2011, are not necessarily indicative of the results that may be expected for the year ended December 31, 2011.For further information, refer to the consolidated financial statements and footnotes thereto included in ENB Financial Corp’s Annual Report on Form 10-K for the year ended December 31, 2010. 2.Securities Available for Sale The amortized cost and fair value of securities held at September 30, 2011, and December 31, 2010, are as follows: Gross Gross (DOLLARS IN THOUSANDS) Amortized Unrealized Unrealized Fair Cost Gains Losses Value $ September 30, 2011 U.S. treasuries & government agencies ) U.S. agency mortgage-backed securities — U.S. agency collateralized mortgage obligations ) Private collateralized mortgage obligations 22 ) Corporate bonds ) Obligations of states and political subdivisions ) Total debt securities ) Marketable equity securities — ) Total securities available for sale ) December 31, 2010 U.S. treasuries & government agencies ) U.S. agency mortgage-backed securities ) U.S. agency collateralized mortgage obligations ) Private collateralized mortgage obligations ) Corporate bonds ) Obligations of states and political subdivisions ) Total debt securities ) Marketable equity securities — ) Total securities available for sale ) 7 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The amortized cost and fair value of debt securities available for sale at September 30, 2011, by contractual maturity, are shown below.Actual maturities may differ from contractual maturities due to certain call or prepayment provisions. CONTRACTUAL MATURITY OF DEBT SECURITIES (DOLLARS IN THOUSANDS) Amortized Cost Fair Value $ $ Due in one year or less Due after one year through five years Due after five years through ten years Due after ten years Total debt securities Securities available for sale with a par value of $76,186,000 and $66,801,000 at September 30, 2011, and December 31, 2010, respectively, were pledged or restricted for public funds, borrowings, or other purposes as required by law.The fair value of these pledged securities was $82,001,000 at September 30, 2011, and $70,718,000 at December 31, 2010. Proceeds from active sales of securities available for sale, along with the associated gross realized gains and gross realized losses, are shown below.Realized gains and losses are computed on the basis of specific identification. PROCEEDS FROM SALES OF SECURITIES AVAILABLE FOR SALE (DOLLARS IN THOUSANDS) Nine Months Ended September 30, $ $ Proceeds from sales Gross realized gains Gross realized losses 40 Nine Months Ended September 30, $ $ Gross realized gains Gross realized losses 40 Impairment on securities Total gross realized losses Net gains on securities 8 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The bottom portion of the above chart shows the net gains on security transactions, including any impairment taken on securities held by the Corporation.Unlike the sale of a security, impairment is a write-down of the book value of the security which produces a loss and does not provide any proceeds.The net gain or loss from security transactions is also reflected on the Corporation’s consolidated income statements and consolidated statements of cash flows. Management evaluates all of the Corporation’s securities for other than temporary impairment (OTTI) on a periodic basis.As of September 30, 2011, four private collateralized mortgage obligations (PCMOs) originated by three issuers were considered to be other-than-temporarily impaired, and the cash flow analysis on three of these four securities indicated a need to take additional impairment charges.Impairment charges of $81,000 were recorded on these three securities as of September 30, 2011.Impairment charges of $219,000 were recorded on the four PCMO securities considered to be other-than-temporarily impaired as of June 30, 2011, resulting in total impairment in 2011 of $300,000.As of December 31, 2010, the same four PCMOs were considered to be other-than-temporarily impaired.Of these four securities, only two had impairment taken during 2010 in the amount of $393,000.Cumulative impairment on the four PCMO securities deemed impaired as of September 30, 2011, was $1,032,000.Information pertaining to securities with gross unrealized losses at September 30, 2011, and December 31, 2010, aggregated by investment category and length of time that individual securities have been in a continuous loss position follows: TEMPORARY IMPAIRMENTS OF SECURITIES (DOLLARS IN THOUSANDS) Less than 12 months More than 12 months Total Gross Gross Gross Fair Unrealized Fair Unrealized Fair Unrealized Value Losses Value Losses Value Losses $ As of September 30, 2011 U.S. treasuries & government agencies ) — — ) U.S. agency collateralized mortgage obligations ) — — ) Private collateralized mortgage obligations (7 ) ) ) Corporate bonds ) — — ) Obligations of states & political subdivisions (7 ) ) ) Total debt securities ) ) ) Marketable equity securities — — ) ) Total temporarily impaired securities ) ) ) As of December 31, 2010 U.S. treasuries & government agencies ) — — ) U.S. agency mortgage-backed securities ) — — ) U.S. agency collateralized mortgage obligations ) — — ) Private collateralized mortgage obligations — — ) ) Corporate bonds ) — — ) Obligations of states & polititcal subdivisions ) ) ) Total debt securities ) ) ) Marketable equity securities — — ) ) Total temporarily impaired securities ) ) ) In the debt security portfolio, there are 33 positions that are considered temporarily impaired at September 30, 2011.Of those 33 positions, four PCMOs were the only instruments considered other-than-temporarily impaired at September 30, 2011. 9 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The Corporation evaluates both equity and debt securities with fixed maturity positions for other-than-temporary impairment at least on a quarterly basis, and more frequently when economic and market concerns warrant such an evaluation.The Corporation adopted a provision of U.S. generally accepted accounting principles which provides for the bifurcation of OTTI into two categories: (a) the amount of the total OTTI related to a decrease in cash flows expected to be collected from the debt security (the credit loss), which is recognized in earnings, and (b) the amount of total OTTI related to all other factors, which is recognized, net of taxes, as a component of accumulated other comprehensive income. The adoption of this provision was only applicable to four PCMOs since these were the only instruments management deemed to be other-than-temporarily impaired. The impairment on the PCMOs is a result of a deterioration of expected cash flows on these securities due to higher projected credit losses than the amount of credit protection carried by these securities.Specifically, the foreclosure and severity rates have been running at levels where expected principal losses are in excess of the remaining credit protection on these instruments.The projected principal losses are based on prepayment speeds that are equal to or slower than the actual last twelve month prepayment speeds the particular securities have experienced.Every quarter, management evaluates third-party reporting that showsprojected principal losses based on various prepayment speed and severity rate scenarios.Based on the assumption that all loans over 60 days delinquent will default and at a severity rate equal to or above that previously experienced, and based on historical and expected prepayment speeds, management determined that it was appropriate to take additional impairment on four PCMOs in the nine months ended September 30, 2011. The following table summarizes the cumulative roll-forward of credit losses on the Corporation’s other-than-temporarily impaired PCMOs recorded in earnings, for which a portion was also recognized as a component of other comprehensive income for the nine months ended September 30, 2011, and September 30, 2010: CREDIT LOSSES ON OTHER-THAN-TEMPORARILY IMPAIRED SECURITIES (DOLLARS IN THOUSANDS) $ $ Balance as of January 1 Additional credit losses on debt securities for which other-than-temporary impairment was previously recognized Balance as of September 30 The following table reflects the book value, market value, and unrealized loss as of September 30, 2011, on the four PCMO securities held which had impairment taken in 2011.The values shown are after the Corporation recorded year-to-date impairment charges of $300,000 through September 30, 2011.The $300,000 is deemed to be a credit loss and is the amount that management expects the principal loss will be by the time these four securities mature.The remaining $1,031,000 of unrealized losses is deemed to be a market value loss that is considered temporary.Prior to the impairment charge, these four securities had unrealized losses of $1,331,000. SECURITY IMPAIRMENT CHARGES (DOLLARS IN THOUSANDS) Year-to-Date As of September 30, 2011 Book Market Unrealized Impairment Value Value Loss Charge $ Private collateralized mortgage obligations ) ) 10 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The following table reflects the book value, market value, and unrealized loss as of September 30, 2010, on the two PCMO securities held which had impairment taken in 2010.The values shown are after the Corporation recorded year-to-date impairment charges of $301,000 through September 30, 2010.The $301,000 is deemed to be a credit loss and is the amount that management expects the principal loss will be by the time these four securities mature.The remaining $295,000 of unrealized losses is deemed to be a market value loss that is considered temporary.Prior to the impairment charge, these two securities had unrealized losses of $596,000. SECURITY IMPAIRMENT CHARGES (DOLLARS IN THOUSANDS) Year-to-Date As of September 30, 2010 Book Market Unrealized Impairment Value Value Loss Charge $ Private collateralized mortgage obligations ) ) Recent market conditions throughout the financial sector have made the evaluation regarding the possible impairment of PCMOs difficult to fully determine given the volatility of their pricing, based not only on interest rate changes, but oncollateral uncertainty as well.The Corporation’s mortgage-backed securities (MBS) and collateralized mortgage obligations (CMO) holdings are backed by the U.S. government, and therefore, experience significantly less volatility and uncertainty than the PCMO securities.The Corporation’s PCMO holdings make up a minority of the total MBS, CMO, and PCMO securities held.As of September 30, 2011, on an amortized cost basis, PCMOs accounted for 9.2% of the Corporation’s total MBS, CMO, and PCMO holdings, compared to 11.1% as of December 31, 2010.As of September 30, 2011, six PCMOs were held with two rated AAA by S&P and the remaining four securities rated below investment grade which is considered BBB- for S&P and Baa3 for Moody.On June 7, 2011, one PCMO was rated BB by Fitch but was still rated AAA by S&P.For purposes of reporting, management goes by the lowest grade and, in this case, the PCMO is considered below investment grade.Impairment charges, as detailed above, were taken on four of these securities during 2011. Management conducts impairment analysis on a quarterly basis.Cash flow analysis performed under severe stress testing does not indicate a need to take further impairment on the bonds that are considered impaired and does not show principal losses on the two bonds that are not deemed as impaired. The net unrealized loss position on all of the Corporation’s PCMOs has decreased slightly since December 31, 2010, with net unrealized losses of $1,016,000 as of September 30, 2011, compared to $1,088,000 as of December 31, 2010.Two PCMOs carried gains of $132,000 as of December 31, 2010, and only one of these securities was still carrying a gain of $22,000 as of September 30, 2011.One other PCMO had a minimal unrealized loss of $7,000 as of September 30, 2011.Due to the steady monthly principal payments that are occurring on all of the PCMO bonds, management anticipates that the net unrealized loss position on these bonds will also generally decline in proportion to the percentage decline in principal value.Management has concluded that, as of September 30, 2011, the unrealized losses outlined in the above table represent temporary declines.While management’s normal position is to hold securities until maturity, management will periodically evaluate all securities, including the PCMOs, for sales opportunities when gains arise, or when losses decline based on market conditions.Management may also choose to sell PCMOs in an effort to reduce classified assets.If any security carries credit ratings below investment grade, they are therefore considered a classified asset.Lastly, management will periodically evaluate smaller MBS, CMO, and PCMO security positions in an effort to reduce the administrative cost of the portfolio.For these reasons, management could choose to sell PCMO securities at gains or losses prior to maturity; however management does not believe it will be required to sell these securities before recovery of their cost basis, which may be at maturity. For U.S agencies, U.S. agency-backed MBS, and CMOs management analyzes these securities for impairment based on the amount of unrealized loss carried and the length of time the loss was carried.Due to the implied AAA rating and backing of the U.S. government the likelihood of a loss of principal on these bonds is remote.One U.S. agency bond carried a small unrealized loss of $13,000 as of September 30, 2011.There were no unrealized losses on the U.S. agency MBS bonds as of September 30, 2011, and the unrealized losses that existed on the U.S. agency CMOs were low at $192,000 and existed for less than twelve months.Management performs the same impairment analysis 11 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements for the Corporation’s corporate bonds and tax exempt municipal bond securities, but, sincethese securities are not backed by the U.S. government, management evaluates the credit quality of the corporation or municipality by monitoring credit ratings and outlooks.In the case of municipal bonds, the insurance backing, if applicable, is also evaluated.Management individually tracks all corporate and municipal bonds that have lost their rating or have unrealized losses in excess of 10%.As of September 30, 2011, there were no corporate or municipal securities with unrealized losses over 10%.Management has determined that these securities are not other than temporarily impaired but the unrealized losses are a result of interest rate changes. The Corporation also has two small equity holdings with a book value of $4 million in the form of two CRA-qualified mutual funds.These equity funds make up less than 2% of the Corporation’s securities available for sale.The one $3 million CRA fund is a Small Business Association (SBA) variable rate fund with a stable dollar price, while the other Access Capital CRA fund with $1 million of book value is an equity fund subject to fair value adjustment.These securities are listed as marketable equity securities in the preceding tables.For the Access Capital CRA fund, management analyzes these securities for impairment in the same manner as debt securities, based on the amount of unrealized loss carried and the length of time the loss was carried.However, unlike the debt instruments, management will track this equity fund even if unrealized losses are less than 10% because equity securities generally pose a greater risk to loss of principal since there is no specified maturity date on which the Corporation will recover the entire principal amount.Recovery of the entire principal amount is dependent on the fair value of the security at the time of sale.As of September 30, 2011, the Access Capital CRA fund was carrying a $46,000 unrealized loss which is 4.6% of book value.Management has determined that this security is not other-than-temporarily impaired andthe unrealized loss is a function of interest rate changes. 12 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements 3.Loans and Allowance for Loan Losses The following tables present the Corporation’s loan portfolio by category of loans as of September 30, 2011, and December 31, 2010, and the summary of the allowance for loan losses for the three and nine months ended September 30, 2011, and September 30, 2010. LOAN PORTFOLIO (DOLLARS IN THOUSANDS) September 30, December 31, $ $ Commercial real estate Commercial mortgages Agriculture mortgages Construction Total commercial real estate Consumer real estate (a) 1-4 family residential mortgages Home equity loans Home equity lines of credit Total consumer real estate Commercial and industrial Commercial and industrial Tax-free loans Agriculture loans Total commercial and industrial Consumer Gross loans prior to deferred fees Less: Deferred loan fees, net 78 Allowance for loan losses Total net loans (a) Real estate loans serviced for Fannie Mae, which are not included in the Consolidated Balance Sheets, totaled $9,225,000 and $10,101,000 as of September 30, 2011, and December 31, 2010, respectively. ALLOWANCE FOR LOAN LOSSES SUMMARY (DOLLARS IN THOUSANDS) Three Months Ended September 30, $ $ Balance at July 1 Amounts charged off ) ) Recoveries of amounts previously charged off 14 10 Balance before currentquarter provision Provision charged to operating expense Balance at September 30 13 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements ALLOWANCE FOR LOAN LOSSES SUMMARY (DOLLARS IN THOUSANDS) Nine Months Ended September 30, $ $ Balance at January 1 Amounts charged off ) ) Recoveries of amounts previously charged off 78 Balance before current year provision Provision charged to operating expense Balance at September 30 The Corporation grades commercial credits differently than consumer credits.The following tables represent all of the Corporation’s commercial credit exposures by internally assigned grades as of September 30, 2011, and December 31, 2010. The grading analysis estimates the capability of the borrower to repay the contractual obligations under the loan agreements as scheduled or at all.The Corporation’s internal commercial credit risk grading system is based on experiences with similarly graded loans. The Corporation’s internally assigned grades for commercial credits are as follows: ● Pass – loans that are protected by the current net worth and paying capacity of the obligor or by the value of the underlying collateral. ● Special Mention – loans where a potential weakness or risk exists, which could cause a more serious problem if not corrected. ● Substandard – loans that have a well-defined weakness based on objective evidence and characterized by the distinct possibility that the Corporation will sustain some loss if the deficiencies are not corrected. ● Doubtful – loans that have all ofthe weaknesses inherent in a substandard asset. In addition, these weaknesses make collection or liquidation in full highly questionable and improbable based on existing circumstances. 14 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements COMMERCIAL CREDIT EXPOSURE CREDIT RISK PROFILE BY INTERNALLY ASSIGNED GRADE (DOLLARS IN THOUSANDS) Commercial Commercial Agriculture and Tax-free Agriculture September 30, 2011 Mortgages Mortgages Construction Industrial Loans Loans Total $ Grade: Pass Special Mention — — Substandard — Doubtful — Total Commercial Commercial Agriculture and Tax-free Agriculture December 31, 2010 Mortgages Mortgages Construction Industrial Loans Loans Total $ Grade: Pass Special Mention — Substandard — Doubtful — Total For consumer loans, the Corporation evaluates credit quality based on whether the loan is considered performing or non-performing.The following tables present the balances of consumer loans by classes of the loan portfolio based on payment performance as of September 30, 2011, and December 31, 2010: CONSUMER CREDIT EXPOSURE CREDIT RISK PROFILE BY PAYMENT PERFORMANCE (DOLLARS IN THOUSANDS) 1-4 Family Home Equity September 30, 2011 Residential Home Equity Lines of Mortgages Loans Credit Consumer Total Payment performance: $ Performing Non-performing 1 — 3 Total 1-4 Family Home Equity December 31, 2010 Residential Home Equity Lines of Mortgages Loans Credit Consumer Total $ Payment performance: Performing Non-performing 93 58 — 1 Total 15 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The following tables present an age analysis of the Corporation’s past due loans, segregated by loan portfolio class, as of September 30, 2011, and December 31, 2010: AGING OF LOANS RECEIVABLE (DOLLARS IN THOUSANDS) Loans Greater Receivable > 30-59 Days 60-89 Days than 90 Total Past Total Loans 90 Days and September 30, 2011 Past Due Past Due Days Due Current Receivable Accruing $ Commercial real estate Commercial mortgages — — — Agriculture mortgages 92 — — 92 — Construction — Consumer real estate 1-4 family residential mortgages Home equity loans — 1 1 Home equity lines of credit — Commercial and industrial Commercial and industrial — — — Tax-free loans — Agriculture loans — Consumer 5 7 3 15 3 Total Loans Greater Receivable > 30-59 Days 60-89 Days than 90 Total Past Total Loans 90 Days and December 31, 2010 Past Due Past Due Days Due Current Receivable Accruing $ Commercial real estate Commercial mortgages 81 — Agriculture mortgages — Construction — — — Consumer real estate 1-4 family residential mortgages 93 93 Home equity loans 82 58 58 Home equity lines of credit — Commercial and industrial Commercial and industrial 23 1 — 24 — Tax-free loans — Agriculture loans — Consumer 27 5 1 33 1 Total 16 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The following table presents nonaccrual loans by classes of the loan portfolio as of September 30, 2011, and December 31, 2010: NONACCRUAL LOANS BY LOAN CLASS (DOLLARS IN THOUSANDS) September 30, December 31, $ $ Commercial real estate Commercial mortgages Agriculture mortgages — — Construction — Consumer real estate 1-4 family residential mortgages — Home equity loans — Home equity lines of credit — — Commercial and industrial Commercial and industrial Tax-free loans — — Agriculture loans — — Consumer — — Total As of September 30, 2011, and December 31, 2010, all of the Corporation’s loans on nonaccrual status were also considered impaired.The large reduction in nonaccrual loans from December 31, 2010 to September 30, 2011, was primarily caused by the February 28, 2011 payoff of four nonaccrual loans to one borrower, totaling $1,785,000.The loans were secured by real estate under plans for a residential development.The borrower paid these loans off when the property was sold. The average balance of the impaired loans below includes three loans that were previously recorded as troubled debt restructurings (TDRs), but which are no longer recorded as TDRs since the borrowers have been in compliance with modified terms established in 2010.A loan is considered a TDR when the lender grants any type of concession to the borrower in an effort to improve the financial position of the borrower and/or improve the likelihood of full collection.The average balance of previously TDR loans was $1,659,000 in the first nine months of 2011, compared to $1,539,000 in the first nine months of 2010.The previously TDR loans are current and have been performing without delinquencies according to modified terms, which have been in force since 2010.The final maturities of these loans were not extended and the borrowers are paying a standard interest rate which is commensurate with their level of credit risk.The large reduction in the average balance of impaired loans from 2010 to 2011 was caused by a $975,000 payoff on two loans secured by commercial real estate from one borrower with a trucking operation that went to public sale in the third quarter of 2010, and the $1,785,000 payoff mentioned above that occurred in the first quarter of 2011.As of September 30, 2011, the Corporation does not have any TDRs other than the three previous TDRs.Information with respect to impaired loans for the nine months ended September 30, 2011, and September 30, 2010, is as follows: IMPAIRED LOANS (DOLLARS IN THOUSANDS) September 30, September 30, Impaired loans: $ $ Average recorded balance of impaired loans Interest income recognized on impaired loans 92 73 17 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements Interest income on loans would have increased by approximately $114,000 for the nine months ended September 30, 2011, and $230,000 for the nine months ended September 30, 2010, had these loans performed in accordance with their original terms. The following tables summarize information in regards to impaired loans by loan portfolio class as of September 30, 2011, and December 31, 2010: IMPAIRED LOAN ANALYSIS BALANCES AS OF SEPTEMBER 30, 2011 (DOLLARS IN THOUSANDS) Unpaid Average Interest Recorded Principal Related Recorded Income Investment Balance Allowance Investment Recognized With no related allowance recorded: Commercial real estate Commercial mortgages — 1 Agriculture mortgages — 90 Construction — 67 — 62 1 Total commercial real estate — 92 Commercial and industrial Commercial and industrial — — Tax-free loans — Agriculture loans — Total commercial and industrial — — Total with no related allowance — 92 With an allowance recorded: Commercial real estate Commercial mortgages — Agriculture mortgages — Construction — Total commercial real estate — Commercial and industrial Commercial and industrial 86 86 23 78 — Tax-free loans — Agriculture loans — Total commercial and industrial 86 86 23 78 — Total with a related allowance — Total by loan class: Commercial real estate Commercial mortgages 1 Agriculture mortgages — 90 Construction — 67 — 62 1 Total commercial real estate 92 Commercial and industrial Commercial and industrial 23 — Tax-free loans — Agriculture loans — Total commercial and industrial 23 — Total 92 18 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements IMPAIRED LOAN ANALYSIS BALANCES AS OF DECEMBER 31, 2010 (DOLLARS IN THOUSANDS) Unpaid Average Interest Recorded Principal Related Recorded Income Investment Balance Allowance Investment Recognized With no related allowance recorded: Commercial real estate Commercial mortgages — — Agriculture mortgages — Construction — Total commercial real estate — Commercial and industrial Commercial and industrial — 21 Tax-free loans — Agriculture loans — Total commercial and industrial — 21 Total with no related allowance — With an allowance recorded: Commercial real estate Commercial mortgages — Agriculture mortgages — Construction — Total commercial real estate — Commercial and industrial Commercial and industrial 78 78 8 88 — Tax-free loans — Agriculture loans — Total commercial and industrial 78 78 8 88 — Total with a related allowance — Total by loan class: Commercial real estate Commercial mortgages — Agriculture mortgages — Construction — Total commercial real estate Commercial and industrial Commercial and industrial 8 21 Tax-free loans — Agriculture loans — Total commercial and industrial 8 21 Total 19 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The following table details activity in the allowance for loan losses by portfolio segment for the nine months ended September 30, 2011: ALLOWANCE FOR CREDIT LOSSES AND RECORDED INVESTMENT IN LOANS RECEIVABLE (DOLLARS IN THOUSANDS) Commercial Commercial Consumer and Real Estate Real Estate Industrial Consumer Unallocated Total $ Allowance for credit losses: Beginning balance 75 Charge-offs ) — ) Recoveries — 2 4 — Provision 6 Ending balance 60 Ending balance: individually evaluated for impairment — 23 — — Ending balance: collectively evaluated for impairment 60 Loans receivable: Ending balance Ending balance: individually evaluated for impairment — — Ending balance: collectively evaluated for impairment 4.Fair Value Presentation U.S. generally accepted accounting principles establish a hierarchal disclosure framework associated with the level of observable pricing utilized in measuring assets and liabilities at fair value. The three broad levels defined by the hierarchy are as follows: Level I: Quoted prices are available in active markets for identical assets or liabilities as of the reported date. Level II: Pricing inputs are other than the quoted prices in active markets, which are either directly or indirectly observable as of the reported date.The nature of these assets and liabilities includes items for which quoted prices are available but traded less frequently and items that are fair-valued using other financial instruments, the parameters of which can be directly observed. Level III: Assets and liabilities that have little to no observable pricing as of the reported date.These items do not have two-way markets and are measured using management’s best estimate of fair value, where the inputs into the determination of fair value require significant management judgment or estimation. 20 Index ENB FINANCIAL CORP Notes to the Unaudited Consolidated Interim Financial Statements The following tables present the assets reported on the consolidated balance sheets at their fair value as of September 30, 2011, and December 31, 2010, by level within the fair value hierarchy.As required by U.S. generally accepted accounting principles, financial assets and liabilities are classified in their entirety based on the lowest level of input that is significant to the fair value measurement. Fair Value Measurements: (DOLLARS IN THOUSANDS) September 30, 2011 Level I Level II Level III Total U.S. treasuries & government agencies $
